Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, raise for determination the question of whether or not the appraiser acted correctly in including as a part of the dutiable values of the merchandise the amount of a so-called British purchase tax. That is the only issue presented. The appeals have been submitted for decision upon a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Upon the facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.